______________—




Order issued November 28, 2012




                                          In The
                                 Qtnurt Appcah
                                           øf
                        ittI! HiIrirt f xaii at IaUui


                                   No. 05-42-00006-CR


                  JOSE SEVE RZANO VASQU EZ-ACOSTA, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee



                                       ORDER


                        Before Justices Bridges, O’Neill, and Murphy

       Based on the Court’s opinion of this date, we GRANT the July 21, 2012 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jose Severiano Vasquez-Acosta, No. 1758558, Coffleld Unit, 2661 F.M. 2054, Tennessee

Colony, Texas, 75884.                                                         /7



                                                   MARY MU4PHY
                                                   JUSTiCE L1
                                                                       /      7/